___________

                                  No. 95-3608
                                  ___________

Jackie L. Russell,                 *
                                   *
           Appellant,              *
                                   * Appeal from the United States
      v.                           * District Court for the Eastern
                                   * District of Arkansas.
Shirley S. Chater,                 *
Commissioner, Social Security      *        [PUBLISHED]
Administration,                    *
                                   *
           Appellee.               *
                              ___________

                     Submitted:   April 11, 1996

                         Filed:   July 29, 1996
                                  ___________

Before BEAM and MURPHY, Circuit Judges, and NANGLE, District Judge.*
                               ___________

PER CURIAM.


     Jackie L. Russell appeals a denial of social security benefits.     We
affirm.


     Russell, now fifty years old, is an alcoholic.       He was previously
employed as a roofer and a lawn-care worker.        He has an eighth-grade
education.    He filed for disability benefits claiming that he is unable to
work because of alcoholism, anti-social behavior and dysthymic disorder.
After a hearing, the Administrative Law Judge (ALJ) denied benefits, but
that decision was reversed by the Appeals Council.       On remand, the ALJ
again denied benefits.




     *The Honorable JOHN F. NANGLE, United States District
     Judge for the Eastern District of Missouri, sitting by
     designation.
      The ALJ found that, although Russell has a severe combination of
impairments including alcohol dependency, his impairments do not prevent
him from performing his past relevant work as a roofing or lawn-care
laborer.    Like the district court, we have reviewed the record in this case
and agree that substantial evidence in this record supports the ALJ's
conclusions.


      The "mere presence of alcoholism is not necessarily disabling."
Mapes v. Chater, 82 F.3d 259, 263 (8th Cir. 1996).            In fact the burden of
proving disability based on alcoholism is a high one.            Id.      A claimant is
required to show that he has lost self-control to the point of being
impotent to seek and use means of rehabilitation.         Id.     He must show that
he   is    unable,    not   merely   unwilling,   to   seek    and     use   means    of
rehabilitation.        Lorenzen v. Chater, 71 F.3d 316, 319 (8th Cir. 1995).
Here, a psychiatrist who examined Russell noted, "[b]asically, he doesn't
want to stop drinking, and has at this point no good reason to even
consider it."        Administrative Transcript at 255.        The record also shows
that Russell walked out of treatment several times and has missed numerous
follow-up    appointments.       This,   and   other   evidence      in    the   record,
demonstrates that Russell has failed to make the appropriate showing for
disability based on alcoholism.           Accordingly, further discussion is
unnecessary.1    We affirm for the reasons stated in the district court's
opinion.    See 8th Cir. R. 47B.


      The judgment of the district court is affirmed.




      1
      Because we find that the ALJ correctly denied benefits under
the standards in place at the time of Russell's hearing, we need
not address the effect of recent amendments to the Social Security
Act that eliminate alcoholism or drug dependence as a basis for
obtaining disability benefits. Contract with America Advancement
Act of 1996, Pub. L. No. 104-121, 110 Stat. 847 (amending 42 U.S.C.
§ 423(d)(2)).

                                         -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-